BARHAM, Justice
(dissenting).
In State v. Coney, 258 La. 369, 246 So.2d 793, we considered the respective effects of R.S. 14:110 as amended in 1970 and R.S. 14:110.2 which was enacted in 1969. The majority there determined that these were two separate statutes covering separate offenses. There were two dissents. Mr. Justice Dixon was of the opinion that the two statutes covered the same offense, and that R.S. 14:110 prevailed, having been amended after the enactment of R.S. 14:-110.2. I was of the opinion that R.S. 14:-110 as amended in 1970 repealed R.S. 14:-110.2. See dissents in State v. Coney, supra.
In the instant case we are presented with an attack upon the constitutionality of R.S. 14:110.2, under contentions that it violates the equal protection guarantee.
Acts of the Legislature are presumed to be constitutional, and statutes which afford protection, privilege, or right to one class, or impose sanctions against one class, are assumed to be reasonable in their classification of those who are affected. However, statutory classification cannot be unfairly discriminatory or irrational. The classification must bear a reasonable relationship to the ends sought to be accomplished by the statute and cannot be founded upon an arbitrary or capricious basis. Wattigny v. State, 257 La. 945, 244 So.2d 842, and cases there cited. The very essence of classification is that the class will have different rights or different burdens from others outside that class. Classification of itself is indicative of the intent to treat with inequality. Equal protection under the Fourteenth Amendment of the United States Constitution requires not that all persons be treated alike but only that all persons in like circumstances be treated in the same manner.
There are two questions to be answered in determining whether a statute violates *671the equal protection guarantee: Is the classification which is made in the statute reasonable? If reasonable, does the classification have a rational relation to, and tend to accomplish, the object of the legislation? If these two questions can be answered in the affirmative, the statute does not violate the equal protection clause. In other words, what must be determined is whether the classification is a reasonable differentiation made for the purpose of accomplishing the legislation’s object, which cannot be arbitrary or capricious. We then inquire as to what classifications are made by R.S. 14:110 and R.S. 14:110.2,
R.S. 14:110 contains in Paragraph (1) a broad, inclusive definition of the crime of simple escape, but by its penal clauses divides those subject to its provisions into two categories or grades: Those who have been sentenced to the Louisiana State Penitentiary, and those who have not been sentenced to the Louisiana State Penitentiary. There is conflict with R.S. 14:110.2 only as to the first category. It is easy to understand the reason for the two classifications of R.S. 14:110 and to grasp the object which the Legislature intended to accomplish when it made them. R.S. 14:-110.2,- however, has made a further classification by removing from the first classification of R.S. 14:110 a group which was formerly included in it.
To rephrase R.S. 14:110 so as to make clear the only distinction between it and R.S. 14:110.2, simple escape is the intentional departure of a person while imprisoned, having been sentenced to the Louisiana State Penitentiary, under circumstances wherein human life is not endangered, from lawful custody of any officer or from any place where he is lawfully detained by any officer. The penalty is not less than two and not more than five years. R.S. 14:110.2 provides: “ * * * simple escape from the Louisiana State Penitentiary is the intentional departure of a person while imprisoned at said penitentiaryi. and under circumstances wherein human life is not endangered, from the custody of 'any official, officer or employee of said penitentiary or any other law enforcement officer of the State of Louisiana or a political subdivision thereof or from any place where such person is lawfully detained.” (Emphasis supplied.) The penalty is not less than five and not more than 10 years.
In State v. Coney, supra, the court said: "* * * LSA-R.S. 14:110.2 dealt with those persons who had been actually imprisoned in Louisiana State Penitentiary, while LSA-R.S. 14:110, as a residuary statute, dealt with those persons who had been sentenced to the penitentiary but had not yet been imprisoned there. Hence, both statutes were valid and enforceable.”
The majority in the instant case has found: “ * * * The status of an inmate of the Louisiana State Penitentiary is dif*673ferent from that of a person who is serving a sentence for the commission of a misdemeanor (or a felony, hut is serving his sentence in a parish jail) and from that of a person who is awaiting transportation to the penitentiary. When one enters the penitentiary, he begins a term of imprisonment which encompasses retribution, removal from society, and rehabilitation: * * * It is mandatory that he remain there for an enumerated length of time; the penitentiary inmate becomes part of an institutional system, which is associated with some violence, some immorality, and some unscrupulosity; he is subject to strict discipline and under guard. Escape is detrimental and sometimes fatal to the prisoner, the institution, and the community where the penitentiary is located. * * * ” This is the majority’s reasoning of the basic purpose for the classification.
However, the majority makes a finer and more intricate distinction, holding that the actual purpose of R.S. 14:110.2 is to protect the people of West Feliciana Parish where the Angola branch of Louisiana State Penitentiary is located, and therefore the statute is applicable only to escapees from the Louisiana State Penitentiary at Angola. The majority quotes from the argument of the State that the “ * * * legislature undertook to remedy a situation which was almost intolerable for citizens of West Feliciana Parish, Louisiana and Wilkinson County, Mississippi, who reside in the vicinity of the penitentiary, and by increasing the' penalty, to effect a deterrent on penitentiary prisoners bent on escape * * *
Louisiana State Penitentiary at Angola is only one branch of the Louisiana State Penitentiary system. Prior to the enactment of R.S. 15:824, which now provides that adult felons (hard labor) shall be committed to the Louisiana Department of Corrections and that their placement should be determined by that department, all persons subject to imprisonment at hard labor were sentenced to the Louisiana State Penitentiary and were to he confined in accordance with R.S. 15 :851 and other statutes which have now become absorbed into R.S. 15 :821 et seq. Felon prisoners were admitted and transferred to a number of other institutions for imprisonment under their sentences.
The majority’s conclusion that only inmates at Angola are included in the classification and that the classification was made for the purpose of protecting West Feliciana Parish residents would omit from the classification those actually imprisoned at St Gabriel (for women), Louisiana Correctional Institute at DeQuincy, and the many other institutions to which prisoners from Angola are transferred while serving time, such as charity hospitals, the mental institution at Jackson, every jail and courthouse to which a pris*675oner is transported for post-conviction proceedings dr other purpose.
Furthermore, the majority has concluded that all imprisoned felons have the same propensity for escaping and pose the same inherent dangers by their escapes. Therefore under the requirement that all within the same class must be treated equally, the classification which does not include any imprisoned felon who is not at the moment of escape confined within the Angola prison is underinclusive, irrational for accomplishing its purpose, and therefore violative of the equal protection clause.* The act is discriminatory on its face under the majority’s determination of the basic purpose for classifying imprisoned felons.
Further, to meet the supportive argument of the majority in its finding that the classification in R.S. 14:110.2 includes only inmates imprisoned at Angola and was formed to protect the people of West Feliciana, there is no showing in the record that felons in Angola are more violent, more prone to escape, or in any other respect more likely to possess propensities that need special attention than are those felons who are imprisoned in other institutions. The record is devoid of any evidence that the people in the environs of Angola have the need for special protection which should not be accorded to the people in the neighborhood of every facility in which such felons may be incarcerated. In fact, reason dictates the contrary. Angola is in a remote, sparsely populated area of the state, and provides maximum security facilities. Maximum security-risk prisoners from Angola, however, may be confined in minimal security-risk institutions such as the Charity Hospital and the parish jail in New Orleans as well as parish and city jails throughout the state. One need only read the daily newspapers to know that escapes by those who are confined in the latter institutions are made with more ease and in larger numbers proportionately; and that escapes in cities like New Orleans pose a more serious problem because of the greater density of the population and the metropolitan nature of that area is apparent.
The former law and the law as amended in 1968 provides numerous places of incarceration for felons, and they particularly encompass the right, even the obligation, to transfer numerous prisoners who begin their confinement at Angola to other places of confinement. The majority’s *677justification for the classification of Angola inmates under the inherent danger theory must fail since the danger there mentioned is posed equally in the neighborhoods of all these other institutions. Yet under the majority’s classification the people of these areas are not protected.
Thus far I have directed this dissent to the reasonableness vel non of the classification defined by the majority as supported by the State’s brief and argument. I have determined that, under its classification and its rationale for support of constitutionality of the statute, the statute is underinclusive, not affording equal treatment to all in the same class; that the classification is arbitrary and capricious, and that it is not reasonably calculated to accomplish the legislative purpose even as the majority defines that purpose.
However, under the wording of R.S. 14:-110.2 I am forced to determine that the reasoning of the State and the majority is specious in defining the class. Accepting the fact for the purpose of this dissent that these statutes define separate offenses, I attempt to classify those who commit one but not the other of those offenses. I do not believe that R.S. 14:110.2 creates a class which includes only felons imprisoned at Angola. As was noted previously in this dissent, Louisiana State Penitentiary is generally understood in law to refer to the entire penal system for convicted adult felons, and Angola is only one branch of the penal system of this state.
If the statutes define separate offenses, R.S. 14:110 in pertinent part appears to apply to those prisoners who have been sentenced to hard labor at Louisiana State Penitentiary and whose sentences have become executory; therefore R.S. 14:110.2 must apply to all those persons who, under executory sentences, have in fact been transferred to the Louisiana State Penitentiary system through some form of admission. The Legislature has placed in one classification those persons whose sentences are executory because they have not timely appealed or have unsuccessfully appealed but who are imprisoned in local jails awaiting transfer to the penitentiary, and has placed in another classification those who have already been admitted to the penitentiary system. However, even this classification fails under the test for determining whether R.S. 14:110.2 meets the equal protection requirements. The persons in both classifications have been convicted and sentenced to hard labor, and the persons in both classes are serving their terms of imprisonment. The irrationality of differentiation of these two classes is more apparent when it is understood that R.S. 14:110, which is generally considered the residuary statute, actually has application to convicted felons only for a period of 15 days or less.
*679R.S. IS :566 orders every person under executory sentence to imprisonment at hard labor to be delivered to the Louisiana State Penitentiary within IS days. As a matter of practice, since parish officials are anxious to be relieved of the responsibility of keeping state prisoners, the delay is usually much less than 15 days. What benefit is secured to anyone — the public, officials charged with incarcertion in institutions, prisoners — for there to be two classifications: (1) Those who have been sentenced to hard labor at the state penitentiary but who for 15 days or less will not have been admitted to imprisonment to that institution; and (2) those who after a lapse of IS days or less have begun a term of official imprisonment at that institution? Both groups are sentenced; the sentences of both are executory; at that time both are serving the same sentence, imprisonment at hard labor. To place some of the persons in a separate category during a period of one to fifteen days appears purposeless, illogical, unwarranted, and legally untenable.
I am convinced that the likelihood of escape and the accessory risk of escape are greater in the local and interim places of incarceration which must hold for a brief time felons under executory sentences. There is no logic in imposing a more onerous penalty for escape upon one of these individuals after he has been placed in a maximum security-risk institution for the duration of his sentence
The Legislature has recognized through the predecessors to these acts that convicted felons whose sentences have become executory should be categorized differently from prisoners awaiting trial, prisoners convicted of misdemeanors or minor felonies, prisoners who still seek legal remedies in the trial court or by appeal. But apparently, according to the State a lobby secured the Legislature’s approval of a separate classification for prisoners at Angola, and the majority has approved that classification. Yet, as so often happens in the legislative process, the wording of the statute actually encompasses a broader classification. Under either theory of classification the statute is unreasonable, arbitrary, and capricious in classification, and is violative of the equal protection clause of the Constitution.
I respectfully dissent.

 The statute is also overinclusive if the majority’s rationale is accepted that its purpose is to protect residents outside the Angola prison, for escape includes within its legal definition many acts which do not require the actual departure from the outer confines of the prison. The imposition of unusually heavy penalties upon those who are legally classified as escapees but who do not threaten the outside environs does not further the purpose of affording protection to the neighboring residents.